Citation Nr: 1531905	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a nervous disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, October 2010, and September 2012, the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disability, to include a nervous disorder and PTSD, for further evidentiary development.  In April 2013, the Board issued a decision that, in part, denied that claim.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted a Joint Motion for Partial Remand, which set aside the portion of the April 2013 Board decision that denied entitlement to service connection for that disability, and remanded it to the Board for further adjudication consistent with the Joint Motion.  In March 2014 and February 2015, the Board again remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, an additional VA medical opinion was obtained in connection with the Veteran's claim for service connection for an acquired psychiatric disability.  The psychologist who issued the opinion recommended that the Veteran be afforded an additional examination by another examiner in order to resolve some outstanding questions regarding the nature of his current psychiatric disability.     An additional examination was not requested prior to the AOJ's issuance of a supplemental statement of the case in April 2015, and the case was subsequently returned to the Board.  However, in July 13, 2015, the AOJ submitted a request for an additional VA examination and medical opinion in light of the February 2015 psychologist's recommendation.  Thus, as relevant development is still being conducted by the AOJ, a remand is required so that such development may be completed and any related evidence may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA examination reports and medical opinions generated as a result of the Appeals Management Center's July 13, 2015 Request for Physical Examination.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




